Handler, J. A. D. (dissenting) :
I would affirm substantially for the reasons set forth in the opinion below of Judge Francis.
*424It is noted further that land which is contiguous to a beach or waterfront may be regarded as unique and therefore subject to special regulations, not otherwise appropriate for other property. Such controls may be exercised through zoning regulations and be more restrictive than those applicable to other land. McCarthy v. Manhattan Beach, 41 Cal. 2d 879, 264 P. 2d 932 (Sup. Ct. 1953), cert. den. 348 U. S. 817, 75 S. Ct. 29, 99 L. Ed. 644 (1954); Watson v. Mayflower Property, Inc., 223 So. 2d 368 (Fla. D. Ct. App. 1969); City of Miami Beach v. Lachman, 71 So. 2d 148 (Fla. Sup. Ct. 1953), cert. den. 348 U. S. 906, 75 S. Ct. 292, 99 L. Ed. 711 (1955). Frequently, in this context, the public interest has been equated wth a curtailment of the use of naturally endowed property to the end that it may be preserved and enhanced for the benefit of the community at large. Cf. Palisades Properties, Inc v. Brunetti, 44 N. J. 117 (1965); vide, Crawford v. McLaughlin, 172 Colo. 366, 473 P. 2d 725 (Colo. Sup. Ct. 1970).
It does not follow from such considerations that property possessed of singular characteristics may not reasonably be employed to foster economic growth or serve utilitarian ends provided this be consistent with the overall objectives of zoning. Ward v. Montgomery Tp., 28 N. J. 529 (1959) ; Kozesnik v. Montgomery Tp., 24 N. J. 154 (1957). It has been recognized that distinctions or classifications even within a single use district, which are predicated upon special suitability or characteristics, may be drawn provided they are reasonable. Cf. Quinton v. Edison Park Development Corp., 59 N. J. 571 (1971); United Advertising Corp. v. Metuchen, 42 N. J. 1 (1964); State v. Gallop Building, 103 N. J. Super. 367 (App. Div. 1968).
Here the municipality by its amended ordinance has endeavored to stem the loss of population, to increase its revenues and to stimulate and revivify the development of its ocean front, concededly a unique resource. It has done so by liberalizing density requirements with respect to ocean front property within the “E” zone. It was not, in the *425pursuit of these objectives, required to go beyond what was reasonably necessary in its judgment to accomplish its goal. The city, therefore, was entitled to differentiate between those properties withn the E zone directly proximate to the ocean and those which lie inland.